Exhibit 10.11

 

AMENDMENT NO. 6

TO

TERM LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 6 TO TERM LOAN AND SECURITY AGREEMENT (this “Sixth
Amendment”), dated effective as of January 25, 2019, is entered into among
SAExploration Holdings, Inc., a Delaware corporation (“Borrower”), the
Guarantors party hereto, the Lenders party hereto (the “Lenders”), and Delaware
Trust Company, as Administrative Agent and Collateral Agent (in such capacities,
the “Agent”), and amends the Term Loan and Security Agreement dated as of June
29, 2016 (as amended by Amendment No. 1, dated as of October 24, 2016, Amendment
No. 2, dated as of September 8, 2017, Amendment No. 3, dated as of February 28,
2018, Amendment No. 4, dated as of July 25, 2018, and Amendment No. 5, dated as
of September 26, 2018, as so amended, and as further amended, restated, modified
or supplemented from time to time, the “Term Loan Agreement”), entered into
among the Borrower, Guarantors, Lenders party thereto, and the Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Term Loan Agreement.

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders agree to amend the Term
Loan Agreement to effect the changes described below in Section 1;

WHEREAS, each Lender party hereto (which collectively constitute the Required
Lenders) desires to amend the Term Loan Agreement to effect the changes and
other provisions described below, in each case, on the terms and conditions
described herein;

WHEREAS, Section 15.1 of the Term Loan Agreement provides that the Term Loan
Agreement may be amended, modified and waived from time to time in accordance
with the terms thereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.Amendments.

(a)The definition of “Excluded Accounts” in Schedule 1.1 of the Term Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts (i) used
solely for payroll and/or accrued employee benefits, (ii) used solely for
employee benefit plans, or (iii) that do not hold, in the aggregate, more than
$25,000.00 at any time.

2.Extension of Deadline to Deliver Control Agreements

(a)Pursuant to Section 6.17 of the Term Loan Agreement, the Borrower is
required, among other things, to deliver or cause to be delivered to the Agent,
Control Agreements (the “Control Agreements”), in form and substance
satisfactory to the Agent and the Required Lenders by the date specified on
Exhibit I to the Term Loan Agreement (or such later date as may be approved by
the Required Lenders in their sole discretion).



--------------------------------------------------------------------------------

 

(b)The Borrower has notified the Agent that it will not or may not be able to
timely deliver to the Agent the Control Agreements in accordance with the Term
Loan Agreement by the applicable due date.  Accordingly, as a one-time
accommodation to the Borrower and without any obligation to do so, the Required
Lenders and the Agent, at the direction of the Required Lenders, hereby agree to
extend the due date for the Borrower to deliver or cause to be delivered to the
Agent the Control Agreements to February 8, 2019.

(c)The Borrower acknowledges that its failure to deliver or cause to be
delivered to the Agent the Control Agreements on or before February 8, 2019, or
such later date as may be approved by the Required Lenders in their sole
discretion, will constitute an Event of Default under the Term Loan Agreement.

3.Conditions to Effectiveness of Amendment.  This Sixth Amendment shall become
effective (the “Sixth Amendment Effective Date”) as of the date first set forth
above upon receipt by the Agent of the following (in the case of Clause (b)
below, concurrently with the effectiveness of this Sixth Amendment):

(a)counterparts of this Sixth Amendment duly executed and delivered by the
Borrower, the Guarantors, the Agent and Required Lenders;

(b)Borrower shall have obtained the necessary amendments under the Revolving
Credit Documents and the Convertible Notes Documents in a manner similar to the
amendment in Section 1 of this Sixth Amendment, each in form and substance
satisfactory to the Agent and the Required Lenders, duly executed, and in full
force and effect;

(c)payment of all reasonable actual costs, out-of-pocket fees and expenses of
the Agent and the Lenders invoiced and owing in connection with this Sixth
Amendment or pursuant to the terms of the Term Loan Agreement (including,
without limitation, attorneys’ fees and expenses); and

(d)such other documents, instruments and agreements reasonably deemed necessary
or desirable by the Agent or the Required Lenders with respect to the matters
contemplated hereby.

4.Payment of Expenses.  The Borrower agrees to reimburse the Agent and the
Lenders party hereto for all of their out-of-pocket costs and reasonable
expenses (including attorneys’ fees) incurred in connection with this Sixth
Amendment.

5.Representations and Warranties; Survival.  Each Loan Party represents and
warrants to the Agent and each Lender that as of the Sixth Amendment Effective
Date and after giving effect to this Sixth Amendment:  (a) each Loan Party party
hereto has the power and authority to execute this Sixth Amendment and to
perform its obligations under this Sixth Amendment and the Loan Documents as
amended hereby, (b) each Loan Party has taken all necessary steps to authorize
the execution, delivery and performance of this Sixth Amendment and the Loan
Documents, as amended hereby, (c) this Sixth Amendment and the Loan Documents as
amended by the Sixth Amendment constitutes the legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and

2

--------------------------------------------------------------------------------

 

subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, (d) no Default or Event of Default shall have
occurred and be continuing and (e) all representations and warranties contained
in the Loan Documents and in this Sixth Amendment are true and correct in all
material respects with the same effect as though made on and as of the date
hereof (except to the extent such representations and warranties relate to a
specified prior date, then as of such prior date).  In addition, each such
representation and warranty shall survive the execution and delivery of this
Sixth Amendment, and no investigation by the Agent or any Lender shall affect
the representations and warranties or the right of the Agent or any Lender to
rely upon them.

6.Reference to and Effect on the Agreement.  On and after the Sixth Amendment
Effective Date, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Agreement, and
each reference in each of the Loan Documents to “the Agreement,” “thereunder,”
“thereof” or words of like import referring to the Agreement, shall mean and be
a reference to the Term Loan Agreement, as amended by this Sixth Amendment.  The
Term Loan Agreement and each of the other Loan Documents, except as specifically
amended by this Sixth Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.  This Sixth
Amendment shall constitute a Loan Document.  Without limiting the generality of
the foregoing, the Borrower and the Guarantors hereby acknowledge and confirm
that all obligations, liabilities and indebtedness of the Loan Parties under the
Loan Documents constitute “Obligations” under and as defined in the Term Loan
Agreement and are secured by and entitled to the benefits of the Term Loan
Agreement and the other Loan Documents and the Loan Parties hereby ratify and
confirm the grant of the liens and security interests in the Collateral in favor
of the Agent, for the benefit of itself and the Lenders, pursuant to the Term
Loan Agreement and the other Loan Documents, as security for the Obligations.
The execution, delivery and effectiveness of this Sixth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.  

7.Confirmation of Compliance with Section 15.1 of the Agreement.  The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section.

8.Execution in Counterparts.  This Sixth Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Sixth Amendment by telecopier
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Sixth Amendment.

3

--------------------------------------------------------------------------------

 

9.Direction.  Each of the Lenders party hereto (which collectively constitute
the Required Lenders) hereby (i) authorizes and directs the Agent to execute and
deliver this Sixth Amendment, and (ii) acknowledges and agrees that (x) the
foregoing directed action constitutes a direction from the Required Lenders
under Section 17 of the Term Loan Agreement, (y) Sections 11.3, 17.3, 17.5, and
19.9 of the Term Loan Agreement and all other rights, protections, privileges,
immunities, exculpations, and indemnities afforded to the Agent under the Loan
Documents shall apply to any and all actions taken or not taken by the Agent in
accordance with such direction, and (z) the Agent may conclusively rely upon
(and shall be fully protected in relying upon) the Register in determining such
Lender’s ownership of the Advances and unused Commitments on and as of the date
hereof.  Each undersigned Lender hereby severally represents and warrants to the
Agent that, on and as of the date hereof, it is duly authorized to enter into
this Sixth Amendment.

10.Governing Law.  THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

[Signature Pages Follow]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Sixth Amendment to be duly executed and delivered as of the date first written
above.

 

BORROWER:

SAEXPLORATION HOLDINGS, INC.

 

By:

 

/s/Brent Whiteley

 

 

Name:

Brent Whiteley

 

 

Title:

Chief Financial Officer, General

 

 

 

Counsel and Secretary

 

OTHER LOAN PARTIES:

SAEXPLORATION, INC.

 

By:

 

/s/Brent Whiteley

 

 

Name:

Brent Whiteley

 

 

Title:

Chief Financial Officer, General

 

 

 

Counsel and Secretary

 

SAEXPLORATION SUB, INC.

 

By:

 

/s/Brent Whiteley

 

 

Name:

Brent Whiteley

 

 

Title:

Chief Financial Officer, General

 

 

 

Counsel and Secretary

 

NES, LLC

 

By:

 

/s/Brent Whiteley

 

 

Name:

Brent Whiteley

 

 

Title:

Chief Financial Officer, General

 

 

 

Counsel and Secretary




[Signature Page to Amendment No. 6 to Term Loan and Security Agreement]

698740.0002 4821-8137-3833

--------------------------------------------------------------------------------

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

 

By:

 

/s/Brent Whiteley

 

 

Name:

Brent Whiteley

 

 

Title:

Chief Financial Officer, General

 

 

 

Counsel and Secretary

 

SAEXPLORATION ACQUISITIONS (U.S.), LLC

 

By:

 

/s/Brent Whiteley

 

 

Name:

Brent Whiteley

 

 

Title:

Chief Financial Officer, General

 

 

 

Counsel and Secretary

 

 




[Signature Page to Amendment No. 6 to Term Loan and Security Agreement]

698740.0002 4821-8137-3833

--------------------------------------------------------------------------------

 

THE ADMINISTRATIVE AND COLLATERAL AGENT:

DELAWARE TRUST COMPANY

 

By:

 

/s/Alan R, Halpern

 

 

Name:

Alan R. Halpern

 

 

Title:

Vice President

 




[Signature Page to Amendment No. 6 to Term Loan and Security Agreement]

698740.0002 4821-8137-3833

--------------------------------------------------------------------------------

 

THE LENDERS:

WBOX 2015-7 LTD.

 

By:

 

/s/Mark Strefling

 

 

Name:

Mark Strefling

 

 

Title:

Director

 




[Signature Page to Amendment No. 6 to Term Loan and Security Agreement]

698740.0002 4821-8137-3833

--------------------------------------------------------------------------------

 

BLUEMOUNTAIN CREDIT ALTERNATIVES
MASTER FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:

 

/s/David M. O’Mara

 

 

Name:

David M. O’Mara

 

 

Title:

Deputy General Counsel

 

 

BLUEMOUNTAIN MONTENVERS MASTER
FUND SCA SICAV-SIF.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:

 

/s/David M. O’Mara

 

 

Name:

David M. O’Mara

 

 

Title:

Deputy General Counsel

 

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:

 

/s/David M. O’Mara

 

 

Name:

David M. O’Mara

 

 

Title:

Deputy General Counsel

 

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

By: BlueMountain Capital Management, LLC, its Investment Manager

 

By:

 

/s/David M. O’Mara

 

 

Name:

David M. O’Mara

 

 

Title:

Deputy General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING L.P.

 

By:

 

/s/David M. O’Mara

 

 

Name:

David M. O’Mara

 

 

Title:

Deputy General Counsel

 

[Signature Page to Amendment No. 6 to Term Loan and Security Agreement]

698740.0002 4821-8137-3833